Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2018

                                     No. 04-18-00444-CV

                                    David VILLARREAL,
                                          Appellant

                                               v.

                                   Jonabelle JOSIANE et al.,
                                           Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI18748
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        The reporter’s record in this case was originally due on August 20, 2018. On August 28,
2018, this court granted the court reporter’s request for an extension of time to file the record
until September 20, 2018. On September 28, 2018, the court reporter requested an additional two
weeks to file the reporter’s record. The request is GRANTED. It is therefore ORDERED that the
court reporter file the reporter’s record no later than October 12, 2018. FURTHER REQUESTS
FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE
DISFAVORED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court